MARTIN, Chief Justice.
This is an appeal from a judgment of the lower court, sustaining a plea in abatement and quashing an indictment, upon the ground that certain persons unauthorized by law were present at the grand jury proceedings when the charge was considered and the indictment found.
The indictment charges the appellees, Edward L. Doheny and Edward L. Doheny, Jr., with giving a bribe to Albert B. Fall, while acting as Secretary of the Interior, to influence his official action respecting certain oil leases and contracts then pending before him.
The defendant filed various pleas in abatement, which were followed by a special -traverse and demurrer. The lower court sustained the plea, and quashed the indictment. The government appealed.
The ease presents the same issues as those involved in the appeal of United States v. Albert B. Fall (Suit 4362) — App. D. C. —, 10 F.(2d) 648. The two cases accordingly were argued and submitted to the court together.
For the reasons which are set out in our opinion this day handed down in the former case, we reverse the judgment of the lower court in this ease, and remand the cause for further proceedings not inconsistent therewith.